Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Status of Application
2.	Claims 1 and 3-8 were allowed in the previous Office Action. Each of said claims remains pending and allowed herein. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/13/2022 was filed after the mailing date of the Notice of Allowance on 04/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1 and 3-8 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed dielectric film. Specifically, the prior art fails to teach a film comprising as a main component a metal oxide that has a cubic structure and that is expressed by a general formula Ba(Ti,Zr)O3 and that includes both Ti and Zr components, wherein the film has a structure such that a relationship in a thickness direction has the properties that a degree of orientation of (100) plane > degree of orientation of (110) plane, and wherein a degree of orientation of (111) plane > degree of orientation of (110) plane. The prior art also does not teach a dielectric element comprising said dielectric film, or an electronic circuit board comprising said film. 
The most relevant prior art references found are Xu et al ((111)-Oriented BaTiO3 Thin Films Hydrothermally Formed on TiO2/Si Substrate) and Saita et al (US 2016/0217931). The difference from instant claims is that while Xu et al teaches a BaTiO3 thin film that is (111)-oriented with an ABO3 perovskite oxide cubic crystal structure, wherein the degree of orientation of (111) plane > degree of orientation of (110) plane, Xu et al does not teach or suggest that the dielectric film also has the property wherein the degree of orientation of (100) plane > degree of orientation of (110) plane, and it has been shown that said Xu et al film would not be able to have a structure exhibiting this (100) > (110) property. Saita et al teaches a similarly composed dielectric thin film to that taught by Xu et al, and teaches a thin film capacitor comprising a dielectric composition represented by ABO3, wherein B is Ti in combination with Zr; Saita thus teaches a film that is compositionally equivalent to that of the instant claims. Saita, however, does not teach or suggest that said inventive film a degree of orientation of (100) plane > degree of orientation of (110) plane, and wherein a degree of orientation of (111) plane > degree of orientation of (110) plane, and it has been shown in the prosecution that these two structural properties do not necessarily arise from film-forming processes such as those taught by Saita. Each limitation of the instant amended claims is therefore not taught by the prior art of record. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW3 June 2022